FILED
                            NOT FOR PUBLICATION                               NOV 22 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-30096

               Plaintiff - Appellee,              D.C. No. 3:09-cr-00027-TMB

  v.
                                                  MEMORANDUM *
CLINTONE WALKER,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Alaska
                   Timothy M. Burgess, District Judge, Presiding

                           Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Clintone Walker appeals from the six-month sentence imposed after the

district court found him in criminal contempt for failure to testify in a criminal

case, as ordered pursuant to 18 U.S.C. § 6002. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Walker contends the district court procedurally erred by failing to discuss

the Sentencing Guidelines. The district court was not required to discuss the

Sentencing Guidelines because the offense was a Class B misdemeanor and the

Sentencing Guidelines do not apply to such misdemeanors. See Taylor v. Hayes,

418 U.S. 488, 495-96 (1974) (recognizing that contempt cases tried without a jury

have a maximum sentence of six months); see also 18 U.S.C. § 3559(a)(7)

(categorizing offenses with maximum sentences of six months as Class B

misdemeanors); U.S.S.G. § 1B1.9 (providing that the Sentencing Guidelines do not

apply to Class B misdemeanors).

      Walker also contends that the district court procedurally erred by failing to

consider and discuss the factors set forth in 18 U.S.C. § 3553(a). This contention

fails. See United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc)

(“The district court need not tick off each of the § 3553(a) factors to show that it

has considered them.”).

      Walker further argues that his sentence was excessive. The district court did

not procedurally err and the sentence was not substantively unreasonable in light of

the totality of the circumstances and the 18 U.S.C. § 3553(a) sentencing factors.

See Gall v. United States, 552 U.S. 38, 51 (2007); Carty, 520 F.3d at 991-93.

      AFFIRMED.


                                           2                                    10-30096